Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 1 of 109




                  EXHIBIT A
           Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 2 of 109



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



    In Re Petition of Marginalised Affected Property
    Owners,
    Applicant,
                                                                      Civil Action No. 1:21-mc-00681
    For an Order Granting Leave to Issue Subpoenas To
    BSG Resources Ltd., Alvarez & Marsal Holdings,
    LLC, and Cleary Gottlieb Steen and Hamilton LLP
    for Taking of Discovery Pursuant to 28 U.S.C. § 1782

    EXHIBIT A: DECLARATION OF CHERNOR MAHMOUD BENEDICT JALLOH IN
      SUPPORT OF THE PETITION OF MARGINALISED AFFECTED PROPERTY
       OWNERS FOR AN ORDER GRATING LEAVE TO ISSUE SUBPOENAS FOR
                TAKING DISCOVERY PURSUANT TO 28 U.S.C. § 1782

I, Chernor Mahmoud Benedict Jalloh, Esq., declare the following:

      1. I am a Sierra Leonean attorney and principal partner of C&J Partners, a law firm that

          specializes in legal action on behalf of communities and workers in Sierra Leone.

      2. I was called to the Sierra Leone Bar in October 2004, and have practiced before the High

          Superior Courts judicature of Sierra Leone for 16 years.

      3. I am lead counsel for the plaintiffs in the consolidated matters of Aiah Fengai and 73 others

          and Morie Momoh and 14 others and nine individual additional actions now consolidated as

          Sia Jannet Bayo and 8 others against the mining company Koidu Ltd., five affiliated

          corporate entities, and their respective Managing Directors (collectively, “the Actions”).1

The Koidu Mine

      4. Koidu Limited operates the Koidu Kimberlite Project, the largest diamond mine in Sierra

          Leone.



1See Ex. 1, Consolidated Class Action Writ in the Consolidated Matters of Sia Janet Bayo et. al.; Ex. 2, Consolidated
Class Action Writ in the Matter of Aiah Fengai and 73 Others. Exhibit 1 includes a scanned copy of the stamped, filed
writ, as well a copy of the original document that is more legible.
          Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 3 of 109



    5. Over the past fifteen years, Koidu Limited has operated the mine with a total disrespect for

         the health, safety, and livelihoods of my clients.

    6. In 2007, Koidu decided to implement a new blasting technique, which the company’s own

         impact assessments acknowledge was extremely dangerous and likely to disrupt the nearby

         communities. Koidu promised to relocate the nearby households, with those households’

         consent. When the families refused to consent, police and military acting on Koidu’s behalf

         forcefully evicted the families. Some families received compensation, but many were left

         homeless. Others were relocated to undesirable homes far from fertile lands, markets, and

         other necessities.2

    7. Many of my clients continue to reside close to the mine, within 500 meters of the blasting.

         The blasting disturbs their lives, sending rocks and other debris into their homes, injuring

         people, shaking their buildings, and terrifying their children. Previously fertile farmland is

         buried under the immense rubble pile, or is no longer productive after the blasting began.3

    8. After the mining began, my clients noticed an increase in health problems, including

         respiratory infections, burning sensations in their eyes, skin rashes, digestive problems, high

         blood pressure, headaches, and difficulty breathing.4

    9. Community members have reported difficulties in accessing water for agriculture and daily

         activities. Some families are no longer able to produce enough food to feed themselves.5

    10. Many of my clients have not received promised financial benefits from the mine.

The civil action against Koidu

    11. On April 1, 2019, Marginalised Affected Property Owners Association, a community-based

         association of persons affected by the mine’s operations, and nine individuals from the

2 See Ex. 1 at 4-5, 8, 29; Ex. 2 at 4.
3 See Ex. 1 at 4, 8-9, 12-13, 16-17, 20-21, 24, 28-29, 23-33, 25-36; Ex. 2 at 4-7.
4 See Ex. 1 at 4, 11, 12, 20, 28, 32, 35, 36; Ex. 2 at 4, 6.
5 See Ex. 1 at 8-9, 13, 20, 28, Ex. 2 at 5.
             Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 4 of 109



            Gbense and Tankoro Chiefdoms filed suit against Koidu Limited, Octea Limited, Octea

            Diamond Ltd., Octea Mining Ltd., Octea Services Ltd., and Octea Foundation Ltd., and the

            managing directors of the aforementioned companies in the High Court at Kenema in Sierra

            Leone.

       12. Nine additional, similar legal actions were later filed. The court has consolidated the claims

            before the High Court in Makeni.

       13. While the High Court initially dismissed some of Plaintiffs’ claims on a technicality, the

            plaintiffs have re-instated their claims, which are proceeding towards discovery.6

       14. The plaintiffs’ claims against the defendants encompass both a plaintiff class and individuals,

            and are based on a range of legal theories and forms of liability, including breaches of

            statutory and contractual duties, environmental damages, and common-law nuisance. The

            plaintiffs allege that the defendants are responsible for a wide range of damages, abuses, and

            neglect, including:

                Pollution and depletion of water sources

                Destruction and poisoning of productive farmlands

                Destruction of property

                Persistent dust and noxious fumes produced by blasting and continuous traffic of

                 Defendants’ heavy vehicles on unpaved roads

                Damage to nearby homes due to the flying rocks and powerful tremors created by

                 Defendants’ aboveground and underground blasts

                Physical injuries

                Neglect to relocate and/or compensate some community members whose lives have

                 been rendered untenable by the above-described impacts

6   See Ex. 1, Ex. 2.
            Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 5 of 109




               Relocation of other community members under sub-standard conditions

               Failure to pay a percentage of revenues into a community development fund, as required

                by Sierra Leone law and the company’s Community Development Agreement7

       15. Prior to filing their writs of summonses (in Sierra Leone civil procedure, the writ of

           summons is one vehicle for initiating a civil complaint), the plaintiffs received leave from the

           Court to serve all defendants at a single address that serves as their operating address in

           Sierra Leone. In granting that motion, the judge tacitly recognized that the six corporate

           defendants (collectively, “the Octea Group”) are all present and operating together in Sierra

           Leone, but he declined to make findings of fact on their relationship to each other.8

       16. Plaintiffs sought an asset freezing order, given our fear that Octea and its parent company,

           BSG Resources (“BSGR”) would intentionally shift assets out of Sierra Leone to avoid any

           future judgment. My colleagues and I submitted evidence from BSGR’s New York

           bankruptcy in support of this motion. While the court initially granted this order, it was later

           vacated. The court has re-instated and lifted the asset freeze twice more. We are seeking to

           reinstate this order.

       17. In resolving the claims, the trial judge will be required to rule on the responsibility of parent

           and affiliate companies of Koidu Ltd. – the operating company that owns the Koidu Mine in

           Sierra Leone – for the environmental, social, and financial wrongdoing that has harmed the

           plaintiffs. The identity of the owner of the Koidu Mine and related assets is likely to be an

           important issue at trial.

       18. The financial capacity, assets, and debts or obligations of the defendants and related

           companies are likely to be important issues in the event of a judgment favorable to the

           plaintiffs, should execution of the judgment be contested.
7   See Ex. 1 at 3, Ex. 2 at 2-3.
8   See Ex. 3, March 13, 2019 Order of the Hon. Justice Asuma Ivan Sesay.
          Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 6 of 109



     19. Filings in the New York bankruptcy proceedings paint a picture of a corporate group that is

         not just in severe financial distress. Rather, BSGR and its subsidiaries including Octea

         (collectively, “the BSG Group”) has been systematically stripped of their assets and

         personnel; their subsidiaries have been shuffled from country to country to hide and protect

         them from creditors and court-ordered discovery; and their revenue streams have been

         pledged and assigned to third parties who often appear to be fronts for BSGR and its

         ultimate beneficiaries, Beny Steinmetz and his family.9

     20. As the only operating unit that is regularly producing revenue for the BSG Group, the Octea

         Group’s mining operations in Sierra Leone are a natural target for this financial

         gamesmanship; in fact, in disclosures filed in the bankruptcy proceedings, it has been

         revealed that one of the corporate defendants in the Sierra Leone proceedings owes over 300

         million dollars to BSGR and a little-known investment company that has well-established

         ties to Mr. Steinmetz.10

     21. Indeed, the Octea Group itself has previously attempted to avoid its financial obligations to

         staff members in Sierra Leone by pointing the finger at other members of the corporate

         group and insisting that they are not present in Sierra Leone.11 The trial judge will therefore

         likely need to make findings of fact as to which corporate party is in fact the holder of the

         Octea Group members’ assets and obligations, which will require a close examination of the

         financial affairs of the BSG Group as they pertain to the Sierra Leone operations.

     22. In addition, recent disclosures, including at the January 2021 criminal conviction of Mr.

         Steinmetz in Geneva for a spectacular corruption scandal, have shown that Mr. Steinmetz


9 See, e.g., In Re BSG Resources Ltd., Case No. 19-11845-shl, Dkt. 69 (S.D.N.Y. April 29, 2021).
10 See, e.g., id. Dkt. 98-1, Ex. I at 9, 12.
11 See, e.g., Hassan Morlai, Are judges in Sierra Leone and England punching above their weight?, THE PATRIOTIC VANGUARD

(Nov. 8, 2016), available at http://thepatrioticvanguard.com/are-judges-in-sierra-leone-and-england-punching-above-
their-weight.
          Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 7 of 109



         has closely controlled BSGR and that financial and administrative services for all BSG

         Group companies are provided by a third-party service provider that is itself under the

         control of the BSG Group.12

     23. Given the financial disarray and confusion prevailing among the entities in the BSG Group,

         the attempts by BSGR to avoid its creditors and contractual obligations, and the high level

         of fiscal control and involvement that BSGR exercises in its subsidiaries including the Octea

         Group, it will likely be necessary to examine the financial affairs of the BSG Group as they

         pertain to the Sierra Leone operations in order to identify additional potential defendants,

         such as BSGR and Mr. Steinmetz himself.

The discovery requested in this application

     24. This application requests targeted information in three general categories that are squarely

         relevant to the issues discussed in the previous section.

     25. First, the application seeks unprivileged documents already produced in the bankruptcy

         proceedings related to the internal corporate governance of the Octea Group, and to the

         BSG Group as it pertains to the Octea Group. This information is relevant to the issue of

         corporate structure and the responsibility of various members of the two Groups for each

         other’s affairs.

     26. Second, the application seeks unprivileged documents already produced in the bankruptcy

         proceedings related to the finances of the BSG Group as they relate to the Octea Group.

         This information is relevant to the issue of corporate structure, the holding of assets and

         obligations relative to the Koidu Mine, the identification of additional responsible parties,

         and the eventual enforcement of a judgment any judgment in favor of the plaintiffs.



12See Tribunal Pénal, République et Canton de Genève, Procédure pénale P/12914/13 dirigée contre Benjamin STEINMETZ et
deux autres prévenus (Jan. 22, 2021), available (in French) at https://justice.ge.ch/en/node/2243.
         Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 8 of 109



     27. Third, the application seeks unprivileged documents already produced in the bankruptcy

        proceedings with respect to environmental and social obligations at the Koidu Mine – the

        precise matters at issue in the High Court litigation. Some material touching on these issues

        is likely to have been produced in the bankruptcy proceedings given the potential magnitude

        of the defendants’ liability, the existing indebtedness of Octea Ltd. to BSG Resources and

        others, and the implications of that liability for BSG Resources’ ability to satisfy debts.

Discovery in Sierra Leone High Court proceedings

     28. There is conceptually no barrier to the use of evidence from the United States in Sierra

        Leone civil proceedings before the High Court.

     29. The Sierra Leone civil courts are no strangers to discovery. Order 27 of the Sierra Leone

        High Court Rules (2007)13 sets up the framework for discovery in civil cases after the close

        of pleadings; several separate Orders provide for specific types of discovery – such as

        interrogatories, production of documents, and admissions;14 and other Orders, such as Order

        28, expressly modify otherwise applicable timelines to accommodate discovery.15

     30. In general, discovery in Sierra Leone proceeds on the basis of an exchange of lists of

        documents “relating to the matters in question in the action” that is in the possession of

        each party to the litigation, and the right of all litigants to inspect the documents on each

        other’s discovery lists.16

     31. If one party believes that another has omitted to include relevant documents in the other’s

        possession on the list, the first party may make a motion requesting the production of such

        “particular documents.”17


13 See The High Court Rules (2007), Order 27, available at
http://www.sierraleonetrc.org/downloads/legalresources/highcourtrules.pdf.
14 Id. Orders 29 – 32, 34.
15 Id. Order 28 subrule (2).
16 See id. Order 27, subrules (1), (2), and (10).
17 See id. subrule (7).
            Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 9 of 109



       32. The requirement to produce documents is therefore limited only by the relevance of the

           documents to the matters in question in the action; all the documents sought in this

           application would be discoverable in Sierra Leone if they were held by a party to the

           litigation.

Use of evidence from the United States in Sierra Leone proceedings

       33. There is no limitation on the use of evidence obtained in foreign proceedings – much less

           from U.S. courts – in aid of Sierra Leone proceedings, aside from generally applicable rules

           prohibiting the introduction of hearsay evidence and the requirement that copies of

           documents be duly certified as true copies.18

       34. In fact, in earlier phases of this case, multiple trial judges have accepted evidence attached to

           affidavits derived from the electronic case dockets of the bankruptcy proceedings and other

           related proceedings in this District. At one point, a judge imposed a freezing order on the

           assets of the defendants almost solely on the basis of evidence produced and filed in U.S.

           proceedings.19

I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.


Executed on the 18th day of August, 2021, in Makeni, Sierra Leone.




__________________________________
Chernor Mahmoud Benedict Jalloh, Esq.




18   See Evidence (Documentary) Ordinance Cap. 26, Sec. 3(1) & (2).
19   See Ex. 4, Freezing Order of August 19, 2020.
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 10 of 109




                      EXHIBIT 1
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 11 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 12 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 13 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 14 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 15 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 16 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 17 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 18 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 19 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 20 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 21 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 22 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 23 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 24 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 25 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 26 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 27 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 28 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 29 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 30 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 31 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 32 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 33 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 34 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 35 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 36 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 37 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 38 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 39 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 40 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 41 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 42 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 43 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 44 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 45 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 46 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 47 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 48 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 49 of 109
       Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 50 of 109
IN THE CONSOLIDATED MATTERS OF SIA JANET BAYO, CC: 18/ B 2019, B; NO: 5 TAMBA
PRINCE BOIMA CC: 17 E 2019 B NO. 4; KUMBA KING CC 16 E K NO. 3; FATU SAM CC: 22 E
2019 S NO.9; ISATA FILLIE CC: 23 E F 2019 NO.10; TAMBA SUPER MABAY CC24 E M 2019
NO.4; ADIKALIE BANGURA CC 15 E B 2019 NO. 2; MEMUNATU JALLOH CC: 21 E J 2019
NO. 7; AND ABDULAI KAMARA CC20/19E K, 2019 NO.7; - PURSUANT TO THE ORDER OF
THE HON. MR. JUSTICE UNISA KAMARA (J) DATED: THE 16TH DAY OF JUNE 2021.

CC:                     B                               2021                              NO :

                IN THE HIGH COURT OF SIERRA LEONE
                     MAKENI DISTRICT REGISTRY
               (COMMERCIAL AND ADMIRALITY DIVISION)

Sierra Leone
(TO WIT)
BETWEEN:
SIA JANET BAYOH & 8 OTHERS                                     PLAINTIFF
TRIPOLI-TANKORO
KOIDU

AND

OCTEA LIMITED                                                  1st DEFENDANT
THE MANAGING DIRECTOR OCTEA LIMITED                            2nd DEFENDANT
OCTEA DIAMOND LTD                                              3rd DEFENDANT
THE MANAGING DIRECTOR OCTEA DIAMOND
LIMITED                                                        4th DEFENDANT
OCTEA MINING LIMITED                                           5thDEFENDANT
THE MANAGING DIRECTOR OCTEA
MINING LIMITED                                                 6th DEFENDANT
OCTEA SERVICES LIMITED                                         7th DEFENDANT
THE MANAGING DIRECTOR OCTEA
SERVICES LIMITED                                               8th DEFENDANT
OCTEA FOUNDATION LIMITED                                       9th DEFENDANT
THE MANAGING DIRECTOR OCTEA
FOUNDATION LIMITED                                             10th DEFENDANT
KOIDU LIMITED                                                  11thDEFENDANT
THE MANAGING DIRECTOR
KOIDU LIMITED                                                  12th DEFENDANT
ALL OF 84 WILKINGSON ROAD FREETOWN, SIERRA LEONE



BY HIS EXCELLENCY THE PRESIDENT OF THE REPUBLIC OF SIERRA LEONE SUPREME
HEAD OF STATE, GRAND COMMANDER OF THE ORDER OF THE REPUBLIC,
COMMANDER-IN-CHIEF OF THE ARMED FORCES, FOUNTAIN HEAD OF UNITY,
HONOUR, FREEDOM, AND JUSTICE.



TO:   OCTEA LIMITED, THE MANAGING DIRECTOR OCTEA LIMITED, OCTEA
DIAMOND LTD, THE MANAGING DIRECTOR OCTEA DIAMOND LIMITED, OCTEA
MINING LIMITED, THE MANAGING DIRECTOR OCTEA MINING LIMITED, OCTEA
SERVICES LIMITED, THE MANAGING DIRECTOR OCTEASERVICES LIMITED, OCTEA
FOUNDATION LIMITED, THE MANAGING DIRECTOR OCTEAFOUNDATION LIMITED,
KOIDU LIMITED, THE MANAGING DIRECTORKOIDU LIMITED

WE COMMAND YOU that within 14 days after service of the Writ on you, exclusive of the day of
such service, you do cause an appearance to be entered for you in the High Court of Sierra Leone in
an Action at the suit of SIA JANET BAYOH & 8 OTHERS and pursuant to the Consolidated Order


1
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 51 of 109
of the Hon. Justice Unisa Kamara (J), Dated: the 16th day of June, 2021 . And Take Notice that in
default of your so doing the Plaintiff may proceed herein and judgment may be given in your absence.

WITNESS the Honorable MR.JUSTICE DESMOND BABATUNDE EDWARDS, Chief Justice of
the Republic of Sierra Leone, the day of      in the Year of our Lord, 2021.



                                                        ------------------------------------------------------

                                                            MASTER           AND         REGISTRAR

N.S



This Writ is to be served within twelve calendar months, from the date thereon, or if renewed, within
six calendar months from the date of such renewal, inclusive of the day of such date, and not
afterwards. The Defendant may appear hereto by entering an Appearance either personally or by a
Solicitor at the Master’s Office, High Court of Sierra Leone Makeni District Registry.

A Defendant appearing personally may, if he desires, enter his appearance by post and appropriate
forms may be obtained by sending a postal order for Le300.00 with an addressed envelope, foolscap
size, to the Master and Registrar, High Court Makeni District Registry.

If the Defendant enters an appearance, he must also deliver a Defence within ten (10) days from the
last day of the time limited for appearance unless such time is extended by the Court or a judge;
otherwise judgment may be entered against him without notice, unless he has in the meantime been
served with a summons for judgment.




2
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 52 of 109



                      STATEMENTS OF CLAIM OF SIA JANNET BAYO

The Plaintiffs Claim against the Defendants jointly and/or severally and in the following Individual
Statement of Claim are:

1.      General Damages

2.      Special Damages

3.      Damages for unlawful deprivation of property

4.      Damages for extreme emotional distress

5.      Compensatory damages for breach of contract, in particular the Community Development
        Agreement (CDA) and other Resettlement Agreements

6.      A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
        Minerals Act 2009 Act No. 12 of 2009.

7.      Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
        resettlement and forced acquisition of land

8.      A Declaration that the Defendants have failed to comply with Terms and Conditions of their
        Environmental Impact Assessment License.

9.      Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10.     Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11.     Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises
        that impinge on Plaintiffs’ enjoyment of their property.

12.     Damages for Nuisance suffered by the Plaintiffs.

13.     An Order requiring the 11th Defendant to provide an accounting of its compliance with
        Section 15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community
        Development Agreement (CDA 2017)

14.     Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of
        the Laws of Sierra Leone 1960 till date of Judgment.

15.     Any further or other Order(s) as this Honourable Court may deem fit and just.

16.     Costs

                     PARTICULARS OF CLAIM OF SIA JANNET BAYO

1. That until she was resettled in 2016, the Plaintiff was a resident and a fee simple owner of Three
   Town Lots of land at Saquee Town, Tankoro Chiefdom, Koidu Town, Kono District, in the
   Eastern Province of the Republic of Sierra Leone.

2. That since resettlement, the Plaintiff has been in occupation of a plot of land in the Resettlement
   Community at Tripoli in Tankoro Chiefdom, Koidu Town, Kono District, in the Eastern Province
   of the Republic of Sierra Leone.

3. That prior to resettlement, Plaintiff was the fee simple owner of 5 houses, 2 private schools, and 2
   churches located on her property in Saquee Town.

3
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 53 of 109
4. That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
   Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District in the
   Eastern Province of the Republic of Sierra Leone.

5. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th& 11th Defendants respectively.

6. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

7. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th & 12th Defendants.

8. The 1st, 3rd, 5th, 7th, 9th, and 11th Defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

9. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
   financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
   involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
   District.

10. That prior to resettlement, the Koidu Kimberlite Project produced many severe impacts on the
    Plaintiff and her property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions caused dust
    to enter onto Plaintiff’s property, making her cough. The noise and vibrations from the blasts
    shocked and distressed her, causing chest pains.

12. That the 11th Defendant’s mining activities contaminated the water and made it change colour.
    When Plaintiff and her children drank this water, they would get diarrhoea.

13. The rubble from the 11th Defendant’s mining operations covered two town lots of swamp land
    that Plaintiff previously farmed and engulfed two town lots of land that she had inherited from her
    sister.

14. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th& 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it produced two Resettlement Action Plan (RAP) Documents – an Original
    RAP in 2003 and an Upgraded RAP in 2012 – wherein the 11th Defendant covenants inter alia ‘to
    use all reasonable endeavours to resettle all duly affected households and to pay monetary
    compensation to each affected town…’ same including the Plaintiff herein.

15. According to the said RAP, and the International Standards that the Defendants are required to
    follow pursuant to the CDA, and Sierra Leone law, the persons in zones that were likely to be
    affected by the mining operations were to be resettled on appropriate land with adequate
    structures and facilities before mining activity started to affect their lives.

16. That beginning in 2010, the 11th Defendant tried to induce Plaintiff and her family to leave their
    land. Originally, they refused to sign any resettlement agreement or abandon their homes because
    Defendants had not yet constructed replacement structures at the Resettlement Site, but after
    representatives of the 11th Defendant pleaded with her husband and promised to replace all their
    structures, he signed an Agreement.

17. That when they inspected the Resettlement Site, Plaintiff and her husband discovered that the
    replacement structures were smaller, had fewer rooms, and had been built of inferior materials
4
       Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 54 of 109
     than the original ones. Moreover, the 11th Defendant had refused to build a hog pen (piggery) for
     Plaintiff’s pigs. They therefore refused to move from their land.

18. That Representatives of the Defendants came to Plaintiff’s home one day and threatened to force
    her family to relocate.

19. That one night in 2016, when Plaintiff and her family were all in their home, the 11th and 12th
    Defendants caused a flood of water to be diverted from the mine site directly onto Plaintiff’s
    home. Part of one of her houses collapsed, and 460 of her 600 pigs were killed in the flood.

20. That as a result of this incident and at the Plaintiff’s request, the Defendants provided transport
    for her and her family to move to the Resettlement Site on an emergency basis. However, the
    vehicle provided failed to transport her remaining pigs that survived the flood and instead dropped
    them off on the side of the road.

21. That she was eventually able to charter a new vehicle, but in the ensuing chaos and confusion, 25
    additional pigs died. Only 115 of her original 600 pigs arrived at the Resettlement Site alive.

22. As a result of these impacts, Plaintiff has suffered in the following ways:

         a.      Extreme emotional distress and psychological harm
         b.      Loss of income from pigs
         c.      Loss of valuable structures
         d.      Nuisance/interference with enjoyment of property
         e.      Breach of contract


                PARTICULARS OF SPECIAL DAMAGES SIA JANNET BAYO

1.       Loss of income from pigs since 2016 at Le 139,680,000 (Le 96,000 per year per pig x 485 lost
         pigs x 3 years)


              PARTICULARS OF EMOTIONAL DISTRESS SIA JANNET BAYO

1. Plaintiff was distraught due to the repeated efforts of the Defendants to evict her from her land,
   including Defendants’ malicious decision to divert flood waters onto her land.

2. Plaintiff was distressed by the sudden death of most of her pigs – her primary source of income –
   in the flood caused by the Defendants.

3. Before she was resettled Plaintiff was frequently troubled by the sounds and vibrations from
   Defendants’ blasting, which shocked her and gave her chest pains.


                      PARTICULARS OF NUISANCE SIA JANNEY BAYO

1. Defendants’ blasting operations and trucks caused dust and noxious fumes to enter upon
   Plaintiff’s land. These nuisances caused respiratory and skin illnesses and interfered with her
   enjoyment of his property.

2. Defendants’ blasting operations create noise pollution that entered onto Plaintiff’s land prevented
   her from enjoying her land peaceably.


                         WHEREFORE THE PLAINTIFF CLAIMS:

1. General Damages

5
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 55 of 109
2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                                                         …………………………….

                                                                COUNSEL




6
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 56 of 109
                   STATEMENTS OF CLAIM OF TAMBA PRINCE BOIMA

The Plaintiffs Claim against the Defendants jointly and/or severally and in the following Individual
Statement of Claim are:

1. General Damages

2. Special Damages

3. Damages for extreme emotional distress

4. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

5. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

6. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

7. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

8. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

9. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

10. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

11. Damages for Nuisance suffered by the Plaintiffs.

12. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

13. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

14. Any further or other Order(s) as this Honourable Court may deem fit and just.

15. Costs


                    PARTICULARS OF CLAIM TAMBA PRINCE BOIMA

1. That the Plaintiff is and was at all material times a resident and fee simple owner of
   approximately 3 acres of land situated at 19 Gbense Gbombu Street, Tankoro Chiefdom, Koidu
   Town, Kono District in the Eastern Province of the Republic of Sierra Leone, where the 11th and
   12th Defendants operates a mining concession

2. That the Plaintiff is and was at all material times the fee simple owner of 8 homes, one flat, two
   hog pens, and a rice mill located on the said property.

3. That the 1st, 3rd, 5th, 7th, and 9th Defendants are a group of Mining Companies operating
   through the 11th and 12th Defendants herein that engages in Mining Activities in the Tankoro and
   Gbense Chiefdoms respectively, in Kono District in the Eastern Province of the Republic of
   Sierra Leone.

4. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th& 11th Defendants respectively.
7
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 57 of 109
5. In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
   predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
   was revised, amended and updated in 2010.

6. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

7. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th & 12th Defendants.

8. The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

9. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
   financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
   involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
   District where the Plaintiff resides and owns properties.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and his property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions have caused
    dust and particles to fall on Plaintiff’s home. They have shaken and cracked multiple structures
    that he owns, once causing the interiors of one of his properties to collapse.

12. That the water table has been disturbed by the Defendants’ activities, and the land has become
    dryer and less productive. The Plaintiff’s economic trees bear significantly fewer yields, only
    yielding once a year now instead of twice, and in smaller quantities.

13. That the area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area. He can no longer sustain a sufficient income from his rice mill because farmers no longer
    bring their rice to his mill out of fear of the earth tremors and dust from the explosions.

14. That the Plaintiff was previously able to rent out 36 rooms to tenants, but he can no longer do so
    because nobody wants to live so close to the mine site, in a zone that is so frequently shaken by
    explosions.

15. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th& 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it produced 2 Resettlement Action Plan (RAP) Documents – an Original RAP
    in 2003 and an Upgraded RAP in 2012 – wherein the 11th and 12th Defendants covenants inter
    alia ‘to use all reasonable endeavours to resettle all duly affected households and to pay monetary
    compensation to each affected town…’ same including the Plaintiff herein.

16. On May 13, 2017, the 11th & 12th defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for the
    benefit of the people of the two Chiefdoms. According to this Agreement – and, on information
    and belief, all the previous CDAs, the 11th& 12thDefendants are required to follow Sierra Leone
    law and International Standards with respect to all its mining activities.

17. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.



8
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 58 of 109
18. That Representatives of the 11th Defendant visited Plaintiff to assess his property, telling him that
    they would pay him for the crops and economic trees he would lose when relocated.

19. After the property assessment, the Plaintiff was told that he was entitled to a total of Le
    71,000,000/00 for his properties, crops and trees.

20. That the Defendants never contacted Plaintiff or attempted to relocate him after this time. He
    continues to live in his homes – which have been damaged by the defendants’ explosions – on his
    land, where he lives in constant apprehension of the dust and tremors from the explosions and is
    no longer able to make an adequate income.

21. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.       Extreme emotional distress and psychological harm
        b.       Loss of income from farming
        c.       Loss of income from economic trees
        d.       Loss of rental income from letting out of rooms in their homes to tenants
        e.       Nuisance/interference with enjoyment of property
        f.       Breach of contract

                 PARTICULARS OF SPECIAL DAMAGES TAMBA PRINCE BOIMA

1. Plaintiff’s loss of rental income at Le 97,200,000.00 (Le 25,000 x 12 months x 36 rooms x 9
   years)

2. Plaintiff’s loss of income from economic trees at Le 90,000,000.00 (Le 6,000,000 – Le 1,500,000)
   x 20 years average productive lifespan)

               PARTICULARS OF EMOTIONAL DISTRESS TAMBA PRINCE BOIMA
1. Plaintiff is subjected to distress from seeing his community abandoned and left to decline from
   the vibrant area into a ghost town.

2. Plaintiff is subjected to constant apprehension or fear resulting from earth tremors caused by the
   Defendants’ underground Kimberlite blasting operations, which come without warning and can
   happen at any time of day and night.


                            WHEREFORE THE PLAINTIFF CLAIMS:

1. General Damages

2. Special Damages

3. Damages for extreme emotional distress

4. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

5. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

6. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

7. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

8. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)


9
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 59 of 109
9. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

10. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

11. Damages for Nuisance suffered by the Plaintiffs.

12. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

13. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

14. Any further or other Order(s) as this Honourable Court may deem fit and just.

15. Costs

                                                         …………………………….

                                                                COUNSEL




10
       Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 60 of 109
                          STATEMENTS OF CLAIM OF KUMBA KING

The Plaintiffs Claim against the Defendants jointly and/or severally and in the following Individual
Statement of Claim are:

1. General Damages
2. Special Damages
3. Damages for unlawful deprivation of property
4. Damages for extreme emotional distress
5. Compensatory damages for breach of contract, in particular the Community Development
     Agreement (CDA) and other Resettlement Agreements
6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
     Minerals Act 2009 Act No. 12 of 2009.
7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
     resettlement and forced acquisition of land
8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
     Environmental Impact Assessment License.
9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)
10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010
11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
     impinge on Plaintiffs’ enjoyment of their property.
12. Damages for Nuisance suffered by the Plaintiffs.
13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
     15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
     Agreement (CDA 2017)
14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
     Laws of Sierra Leone 1960 till date of Judgment.
15. Any further or other Order(s) as this Honourable Court may deem fit and just.
16. Costs
                         PARTICULARS OF CLAIM OF KUMBA KING

1.   That the Plaintiff is and was at all material times a resident and fee simple owner of four (4)
     Town Lots of land situated at 16 Jabba Street, Saquee Town, Tankoro Chiefdom, Koidu Town,
     Kono District in the Eastern Province of the Republic of Sierra Leone.

2.   That the Plaintiff is and was at all material times the fee simple owner of four (4) homes located
     on the said property.

3.   That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
     Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District in the
     Eastern Province of the Republic of Sierra Leone.

4.   That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
     7th, 9th & 11th Defendants respectively.

5.   In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
     predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
     was revised, amended and updated in 2010.

11
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 61 of 109
6.   The said Mining Lease Agreement granted the Defendants mMineral rRights over the concession
     areas of Tankoro and Gbense Chiefdoms respectively, within which the the Plaintiff resides and
     owns properties.

7.   The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
     the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
     11th & 12th Defendants.

8.   The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
     a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
     of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
     respectively.

9.   The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
     financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
     involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
     District.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and her property.

11. The Defendants frequently detonate powerful explosives. These explosions have expelled dust
    particles into the air that impaired the Plaintiff’s eyesight, for which she required professional
    medical assistance. They have shaken and cracked her walls, and she had to repair the damages
    without assistance or compensation from the defendants. They have also caused hearing loss in
    Plaintiff and cause her to live in a constant nervous state.

12. The Defendant also dumped large rocks and rubble from its operations into a swamp area that the
    Plaintiff previously possessed and used for rice and vegetable farming. It has been buried under
    rocks, and she has been forced to seek other land to continue her farming activities, even going
    to another village.

13. The area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area. She was previously able to rent out twelve bedrooms to tenants, but she can no longer do
    so because nobody wants to live so close to the mine site, in a zone that is so frequently shaken
    by explosions.

14. The Plaintiff used to be part of a society that met in a sacred area that included a burial site for
    the members. Since the defendants have covered the area with artificial mounds, she is distressed
    because she has lost the ability to practice her traditional culture.

15. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th & 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it produced two Resettlement Action Plan (RAP) Documents – an Original
    RAP in 2003 and an Upgraded RAP in 2012.

16. On May 13, 2017, the 11th & 12th defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for
    the benefit of the people of the two Chiefdoms. According to this Agreement – and, on
    information and belief, all the previous CDAs, the 11th & 12th Defendants are is required to
    follow Sierra Leone law and International Standards with respect to all its mining activities.

17. According to the said RAP, and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

18. That representatives of the 11th defendant visited Plaintiff to assess her property, telling her they
    would compensate her for her crops in recurring payments every five years.

12
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 62 of 109
19. After the property assessment, the Plaintiff was eventually paid a total of 60 Million Leones – an
    amount that is lower than the value of her crops and numerous economic trees.

20. That the Defendants never contacted Plaintiff or attempted to relocate her after this time. She
    continues to live in her homes – which have been damaged by the defendants’ explosions – on
    her land, where she lives in constant apprehension of the blasting and struggles to make an
    adequate income.

21. That the Defendants also failed to compensate her for the land they buried with rubble and rocks
    from their operations, or for the financial burden the Plaintiff must now bear to travel to another
    village in order to farm crops

22. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from farming
        c.      Loss of income from economic trees
        d.      Loss of rental income from letting out of rooms in their homes to tenants
        e.      Nuisance/interference with enjoyment of property
        f.      Breach of contract

                   PARTICULARS OF SPECIAL DAMAGES KUMBA KING

1. Plaintiff’s loss of 38,880,000 Leones in rental income (30,000 Leones x 12 months x 12 rooms x
   9 years)

2. Plaintiff’s expenditure of 1,000,000 Leones to repair her home that was damaged by defendants’
   explosions

3. Plaintiff’s loss of 80,000,000 Leones in crops and economic trees (Le 1,500,000 of corn + Le
   700,000 of onion +Le 900,000 of groundnut + 600,000 Leones of bananas + Le 1.2 Million of
   mangos + Le 550,000 of pears + Le 400,000 of palm +Le 350,000 of orange + Le 800,000 of
   guava = Le 7,000,000 per annum. Le 7,000,000 x average 20 years lifespan = 140 Million
   Leones. Le 140,000,000 - 60,000,000 Leones in compensation received = 80,000,000).

                 PARTICULARS OF EMOTIONAL DISTRESS KUMBA KING

1. Plaintiff suffers from emotional distress due to her inability to access the Bondo bush and practice
   her traditional culture.

2. Plaintiff is subjected to constant apprehension or fear of mandatoryevacuations due to blasting.


                           WHEREFORE THE PLAINTIFF CLAIMS:

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.


13
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 63 of 109
7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                                                         …………………………….

                                                                COUNSEL




14
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 64 of 109
                             STATEMENTS OF CLAIM FATU SAM

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                             PARTICULARS OF CLAIM FATU SAM

1. That the Plaintiff is and was at all material times a resident and fee simple owner of 2 Town Lots
   of land situated at No. 1 Renner Street, Saquee Town, Tankoro Chiefdom, Koidu Town, Kono
   District in the Eastern Province of the Republic of Sierra Leone.

2. That the Plaintiff is and was at all material times the fee simple owner of 2 homes located on the
   said property.

3. That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
   Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District in the
   Eastern Province of the Republic of Sierra Leone.

4. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th & 11th Defendants respectively.

5. In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9thDefendants or their
   predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
   was revised, amended and updated in 2010.



15
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 65 of 109
6. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

7. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th& 12th Defendants.

8. The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

9. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
   financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
   involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
   District.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and her property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions have caused
    dust and particles to fall on Plaintiff’s home. They have shaken and cracked her walls, once
    causing one of her houses to collapse. And they leave her in a prolonged state of anxiety, as the
    company can detonate explosives at any time, day or night.

12. That the 11th Defendant also diverted water into a swamp area that Plaintiff previously possessed
    and used for rice and vegetable farming. The water diversion has completely flooded the swamp
    and the water is full of rock particles, making it impossible for her to continue her farming
    activities.

13. That the area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area. She can no longer carry on her trading activities because there is not enough traffic.

14. That the Plaintiff was previously able to rent out 8 rooms to tenants, but she can no longer do so
    because nobody wants to live so close to the mine site, in a zone that is so frequently shaken by
    the explosion.

15. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th & 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it produced two (2) Resettlement Action Plan (RAP)Documents – an Original
    RAP in 2003 and an Upgraded RAP in 2012.

16. On May 13, 2017, the 11th & 12th defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for the
    benefit of the people of the two Chiefdoms. According to this Agreement – and, on information
    and belief, all the previous CDAs, the 11th & 12th Defendants are required to follow Sierra Leone
    law and International Standards with respect to all its mining activities.

17. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

18. That Representatives of the 11th Defendant visited Plaintiff in 2010 to assess her property, telling
    her that they would pay her for the crops and economic trees she would lose when relocated and
    that she would be relocated within five years. They also told her that if she was not relocated
    within five years, her property would be reassessed, and the company would begin paying rent for
    the use and impacts on her land.

16
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 66 of 109
19. After the property assessment, the Plaintiff was given a voucher pursuant to which she was
    eventually paid a total of Le 5,140,000, an amount that is considerably lower than the value of her
    crops and economic trees.

20. That the Defendants never contacted Plaintiff or attempted to relocate her after this time. She
    continues to live in her homes – which have been damaged by the defendants’ explosions – on her
    land, where she remains terrorized by the explosions and is no longer able to make an adequate
    income.

21. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from economic trees
        c.      Loss of rental income from letting out of rooms in their homes to tenants
        d.      Nuisance/interference with enjoyment of property
        e.      Breach of contract


                     PARTICULARS OF SPECIAL DAMAGES FATU SAM

1. Plaintiff’s loss of rental income at Le 15,000,000 (for 9 years)

2. Plaintiff’s expenditure of Le 1,000,000 to repair her home that was damaged by defendants’
   explosions.

3. Plaintiff’s loss of income from economic trees at Le 21,000,000 (Le 400,000 per year per Mango
   Tree x 3 trees x 20 years), minus Le 3,000,000 received in compensation.

                   PARTICULARS OF EMOTIONAL DISTRESS FATU SAM

1. Plaintiff lives in a constant state of nervous tension and psychological torture from the knowledge
   that the defendants could come at any moment and force her to leave her land. She is unable to
   move forward because no suitable resettlement home has been prepared for her, but she also
   cannot maintain, repair, or improve her current home and land because she knows that her
   residency there is only temporary.This state of uncertainty has destroyed her community and her
   peace of mind.

2. Plaintiff is subjected to constant apprehension or fear resulting from earth tremors caused by the
   Defendants’ underground Kimberlite blasting operations, which come without warning and can
   happen at any time of day and night.


                         WHEREFORE THE PLAINTIFF CLAIMS:

17. General Damages

18. Special Damages

19. Damages for unlawful deprivation of property

20. Damages for extreme emotional distress

21. Compensatory damages for breach of contract, in particular the Community Development
    Agreement (CDA) and other Resettlement Agreements

22. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
    Minerals Act 2009 Act No. 12 of 2009.

23. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
    resettlement and forced acquisition of land
17
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 67 of 109
24. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
    Environmental Impact Assessment License.

25. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

26. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

27. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

28. Damages for Nuisance suffered by the Plaintiffs.

29. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

30. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

31. Any further or other Order(s) as this Honourable Court may deem fit and just.

32. Costs

                                                         …………………………….

                                                                COUNSEL




18
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 68 of 109
                           STATEMENTS OF CLAIM ISATA FILLIE

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                           PARTICULARS OF CLAIM ISATA FILLIE

1. That the Plaintiff is and was at all material times a resident and fee simple owner of 1.5 Town
   Lots of land situated at No. 1 Yorka Street, Saquee Town, Tankoro Chiefdom, Koidu Town, Kono
   District, in the Eastern Province of the Republic of Sierra Leone.

2. That the Plaintiff is and was at all material times the fee simple owner of 3 homes located on the
   said property.

3. That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
   Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District in the
   Eastern Province of the Republic of Sierra Leone.

4. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th & 11th Defendants respectively.

5. In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
   predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
   was revised, amended and updated in 2010.



19
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 69 of 109
6. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

7. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th & 12th Defendants.

8. The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

9. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
   financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
   involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
   District.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and her property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions have caused
    dust and particles to fall on Plaintiff’s home. They have shaken and cracked her walls, once
    causing one of her houses to collapse. And they leave her in a prolonged state of anxiety, as the
    company can detonate explosives at any time, day or night.

12. That the 11th Defendant also diverted water into a swamp area that Plaintiff previously possessed
    and used for rice and vegetable farming. The water diversion has completely flooded the swamp
    and the water is full of rock particles, making it impossible for her to continue her farming
    activities.

13. That the area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area. She can no longer carry on her trading activities because there is not enough traffic.

14. That the Plaintiff was previously able to rent out 8 rooms to tenants, but she can no longer do so
    because nobody wants to live so close to the mine site, in a zone that is so frequently shaken by
    explosions.

15. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th & 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it produced 2 Resettlement Action Plan (RAP) Documents – an Original RAP
    in 2003 and an Upgraded RAP in 2012.

16. On May 13, 2017, the 11th & 12th defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for the
    benefit of the people of the two Chiefdoms. According to this Agreement – and, on information
    and belief, all the previous CDAs, the 11th & 12th Defendants are required to follow Sierra Leone
    law and International Standards with respect to all its their mining activities.

17. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

18. That Representatives of the 11th Defendant visited Plaintiff in 2010 to assess her property, telling
    her that they would pay her for the crops and economic trees she would lose when relocated and
    that she would be relocated within five years. They also told her that if she was not relocated
    within five years, her property would be reassessed, and the company would begin paying rent for
    the use and impacts on her land.

20
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 70 of 109
19. After the property assessment, the Plaintiff was given a voucher pursuant to which she was
    eventually paid a total of Le 5,140,000 an amount that is considerably lower than the value of her
    crops and economic trees.

20. That the Defendants never contacted Plaintiff or attempted to relocate her after this time. She
    continues to live in her homes – which have been damaged by the defendants’ explosions – on her
    land, where she remains terrorized by the explosions and is no longer able to make an adequate
    income.

21. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from farming
        c.      Loss of income from economic trees
        d.      Loss of rental income from letting out of rooms in their homes to tenants
        e.      Nuisance/interference with enjoyment of property
        f.      Breach of contract

                   PARTICULARS OF SPECIAL DAMAGES ISATA FILLIE

1. Plaintiff’s loss of rental income at Le 17,280,000 (Le 20,000 x 12 months x 8 rooms x 9 years)

2. Plaintiff’s expenditure of Le 1,000,000 to repair her home that was damaged by defendants’
   explosions.

3. Plaintiff’s loss of income from economic trees at Le 21,860,000 (Le 400,000 per year per Mango
   Tree x 2 trees x 20 years, plus Le 550,000 per year per Tombi Tree x 1 tree x 20 years, minus Le
   5,140,000 compensation received).

                 PARTICULARS OF EMOTIONAL DISTRESS ISATA FILLIE

1. Plaintiff lives in a constant state of nervous tension and psychological torture from the knowledge
   that the defendants could come at any moment and force her to leave her land. She is unable to
   move forward because no suitable resettlement home has been prepared for her, but she also
   cannot maintain, repair, or improve her current home and land because she knows that her
   residency there is only temporary. This state of uncertainty has destroyed her community and her
   peace of mind.

2. Plaintiff is subjected to constant apprehension or fear resulting from earth tremors caused by the
   Defendants’ underground Kimberlite blasting operations, which come without warning and can
   happen at any time of day and night.


                         WHEREFORE THE PLAINTIFF CLAIMS:

33. General Damages

34. Special Damages

35. Damages for unlawful deprivation of property

36. Damages for extreme emotional distress

37. Compensatory damages for breach of contract, in particular the Community Development
    Agreement (CDA) and other Resettlement Agreements

38. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
    Minerals Act 2009 Act No. 12 of 2009.


21
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 71 of 109
39. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
    resettlement and forced acquisition of land

40. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
    Environmental Impact Assessment License.

41. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

42. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

43. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

44. Damages for Nuisance suffered by the Plaintiffs.

45. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

46. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

47. Any further or other Order(s) as this Honourable Court may deem fit and just.

48. Costs

                                                         …………………………….

                                                                COUNSEL




22
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 72 of 109
                     STATEMENTS OF CLAIM TAMBA SUPER MABAY

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                    PARTICULARS OF CLAIM TAMBA SUPER MABAY

1. That the Plaintiff is and was at all material times a resident and fee simple owner of 2 Town Lots
   of land situated at No. 14 Jabba Street, Tankoro Chiefdom, Koidu Town, Kono District, in the
   Eastern Province of the Republic of Sierra Leone.

2. That the Plaintiff is and was at all material times the fee simple owner of 3 homes located on the
   said property.

3. That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
   Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District, in the
   Eastern Province of the Republic of Sierra Leone.

4. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th & 11th Defendants respectively.

5. In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
   predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
   was revised, amended and updated in 2010.



23
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 73 of 109
6. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

7. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th & 12th Defendants.

8. The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

9. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
   financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
   involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
   District.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and his property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions have caused
    dust and particles to fall on Plaintiff’s home. They have shaken and cracked the walls of his
    houses. And they leave the Plaintiff in a prolonged state of anxiety, as the company can detonate
    explosives at any time during the day or night.

12. That the area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area. He no longer carries on his daily activities (teaching and preparing private pupils for
    External Examination) because many people have deserted the area and relocated to safe places
    within the town.

13. That the Plaintiff was previously able to rent out 6 rooms to tenants but can no longer do so
    because nobody wants to live so close to the mine site, in a zone that is so frequently shaken by
    explosions.

14. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th& 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it produced 2 Resettlement Action Plan (RAP) Documents – an Original RAP
    in 2003 and an Upgraded RAP in 2012.

15. On May 13, 2017, the 11th& 12th Defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for the
    benefit of the people of the two Chiefdoms. According to this Agreement – and, on information
    and belief, all the previous CDAs – the 11th & 12th Defendant are required to follow Sierra Leone
    law and International Standards with respect to all its Mining Activities.

16. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

17. That Representatives of the 11th Defendant visited Plaintiff in 2010 to assess his crops and
    property. The aforesaid Defendants further promised the Plaintiff that if he was relocated,
    scholarships would be provided for his siblings and would be relocated the relocation would occur
    shortly within 1 year 6 months, but up till now, that has not been done.

18. After the property assessment and crop valuation, the Plaintiff was given a voucher pursuant to
    which he was eventually paid a total sum of Le 7,000,000, an amount that is considerably lower
    than the value of his crops and economic trees.

24
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 74 of 109
19. That the Defendants never contacted Plaintiff or attempted to relocate him after several frantic
    efforts made by him. He continues to live in his compound (which has been damaged by the
    Defendants’ explosions), and he remains terrorized by the explosions, and is no longer able to
    make an adequate income.

20. As a result of these impacts, the Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from farming
        c.      Loss of income from economic trees
        d.      Loss of rental income from letting out of rooms in their homes to tenants
        e.      Nuisance/interference with enjoyment of property
        f.      Breach of contract

              PARTICULARS OF SPECIAL DAMAGES TAMBA SUPER MABAY

1. Plaintiff’s loss of rental income at Le 16,200,000 (Le 25,000 x 12 months x 6 =rooms x 9 years)

2. Plaintiff’s loss of income from economic trees at Le 6, 400,000 (yearly) x 20 years= Le
   29,200,000
            a. 4 Mango Trees: Le 100,000 per year x 4 trees x 20 years         = Le 8,000,000
            b. 4 Orange trees: Le 50,000 per year x 4 trees x 10 years         = Le 2,000,000
            c. 4 Palm trees: Le 20,000 per year x 4 trees x 10 years           = Le 800,000
            d. 2 Pea tree: Le 40,000 per year x 4 trees x 10 years             = Le 1,600,000
            e. 2 Sweet Sharp tree: Le 20,000 per year x 4 trees x 15 years     = Le 1,200,000
                                                         (Less Le 7,000,000 compensation received)

             PARTICULARS OF EMOTIONAL DISTRESS TAMBA SUPER MABAY

1. Plaintiff lives in a constant state of nervous tension and psychological torture from the knowledge
   that the Defendants could come at any moment and force him to leave his land and property. He
   is unable to move forward because there is no suitable resettlement home prepared for him, and
   he also cannot maintain, repair, or improve his current home and land because he knows that his
   residency there is only temporary. This state of uncertainty has destroyed his community and
   peace of mind.

2. Plaintiff is subjected to constant apprehension or fear resulting from earth tremors caused by the
   Defendants’ underground Kimberlite blasting operations, which come without warning and can
   happen at any time during the day or night.

                            WHEREFORE THE PLAINTIFF CLAIMS:

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.


25
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 75 of 109
9. Specific Performance of Article 3of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                                                         …………………………….

                                                                COUNSEL




26
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 76 of 109
                       STATEMENTS OF CLAIM ADIKALIE BANGURA

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                       PARTICULARS OF CLAIM ADIKALI BANGURA

1.   That the Plaintiff is and was at all material times a resident and fee simple owner of 2 Town Lots
     of land situated at No. 9 Jabbah Street, Saquee Town, Tankoro Chiefdom, Koidu Town, Kono
     District in the Eastern Province of the Republic of Sierra Leone.

2.   That the Plaintiff is and was at all material times the fee simple owner of 1 home located on the
     said property.

3.   That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
     Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District, in the
     Eastern Province of the Republic of Sierra Leone.

4.   That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
     7th, 9th & 11th Defendants respectively.

5.   In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
     predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
     was revised, amended and updated in 2010.



27
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 77 of 109
6.   The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
     areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and
     owns properties.

7.   The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
     the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
     11th & 12th Defendants.

8.   The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
     a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
     of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
     respectively.

9.   The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
     financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
     involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
     District.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and his property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions have
    caused stones to fall on Plaintiff’s home. Before the blasting moved underground two years ago,
    the constant barrage damaged his zinc roof repeatedly.

12. That on one occasion, a stone crashed through his wall, destroying personal property including a
    television and a computer. On another occasion, stones from the mine destroyed two rooms of
    his house, which he has never had the resources to repair.

13. That the above-ground blasting – now discontinued – and the dust that Defendants’ trucks kick
    up as they speed down the road that runs between his house and the mining rubble pile
    frequently cause dust to rain down on Plaintiff and his property, leaving white patches on his
    skin that erupt into itchiness and rashes.

14. That Plaintiff is an herbalist who harvested plants and leaves from his around his home to make
    traditional medicines. Since the Koidu Kimberlite Project began, water has been scarce on his
    property and soil fertility has dropped. The leaves and herbs no longer grow, and as a result his
    income has been reduced.

15. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th & 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law.

1.   In furtherance of the fulfilment of this obligation, it produced 2 two Resettlement Action Plan
     (RAP) Documents (RAP) – an Original RAP in 2003 and an Upgraded RAP in 2012.

16. On May 13, 2017, the 11th & 12th defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for
    the benefit of the people of the two Chiefdoms. According to this Agreement – and, on
    information and belief, all the previous CDAs, the 11th & 12th Defendants are required to follow
    Sierra Leone law and International Standards with respect to all its mining activities.

17. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

18. That beginning in 2010, the Defendants attempted to induce Plaintiff to leave his home so they
    could take over his land. First, representatives of the 11th Defendant came to his land to assess
    his home, but he refused to accept the assessment because there was no home for him in the
    relocation site.
28
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 78 of 109
19. That the Defendants’ efforts to evict Plaintiff became increasingly extreme. Acting through their
    allies, the Town Chief and the Paramount Chief, they caused him to be brought to court for
    eviction, but the court ruled in his favour. They also fraudulently attempted to pay his son and
    ex-wife for his crops and property in his stead, without his permission.

20. That the Defendants entered onto Plaintiff’s land with a bulldozer, installed a boundary marker
    in the middle of his land, and destroyed 15 of his economic trees without compensation. The
    Defendants built a road on the portion of land that they invaded.

21. Defendant continues to live in his home, on his land, where he cannot afford to repair his blast-
    damaged house and is no longer able to make an adequate income.

22. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from economic trees
        c.      Loss of income as an herbalist
        d.      Expenditures to repair his home
        e.      Nuisance/interference with enjoyment of property
        f.      Breach of contract

              PARTICULARS OF SPECIAL DAMAGES ADIKALIE BANGURA

1. Plaintiff’s loss of income from economic trees destroyed by Defendants’ bulldozers at Le
   80,000,000 (Le 450,000 per orange tree per year x 20 years x 5 trees, plus Le 400,000 per mango
   tree per year x 20 years x 4 trees, plus Le 50,000 per guava tree per year x 10 years x 6 trees)

2. Plaintiff’s expenditure of Le 4,000,000 to repair his home that was damaged by defendants’
   explosions.

3. Plaintiff’s loss of income from herbalist practice as a result of disappearance of leaves and plants
   due to diminished water supply caused by Defendants’ mining activities at Le 81,000,000
   (reduction of Le 9,000,000 per year x 9 years)

             PARTICULARS OF EMOTIONAL DISTRESS ADIKALIE BANGURA

1. Plaintiff is in a constant state of worry because he knows that the Defendants’ mining activities
   are causing physical harm to his body. He is exposed to chemicals and dust from the trucks, the
   blasting, and the mining effluent, and he cannot get adequate or clean water on his land anymore.
   This creates a lot of stress for him.

2. Defendants caused the Plaintiff severe emotional distress when they fraudulently tried to induce
   his son and ex-wife to accept payment for his own property and confronted him with evidence
   that the son and ex-wife had in fact improperly accepted the compensation.


                    PARTICULARS OF NUISANCE ADIKALIE BANGURA

1. Defendants’ blasting operations and its trucks, which speed down the road that passes just behind
   Plaintiff’s house, cause dust and noxious fumes to enter upon Plaintiff’s land. These nuisances
   cause respiratory and skin illnesses and interfere with his enjoyment of his property.

2. Defendants’ blasting operations create noise pollution that enters onto Plaintiff’s land prevents
   him from enjoying his land peaceably.

3. Defendants’ above-ground blasting operations caused stones to fly onto Plaintiff’s property,
   damaging his home and disturbing his peace of mind.



29
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 79 of 109

                        WHEREFORE THE PLAINTIFF CLAIMS:

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                                                         …………………………….

                                                                COUNSEL




30
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 80 of 109
                      STATEMENTS OF CLAIM MEMUNATU JALLOH

1. General Damages

2. Special Damages

3. Damages for unlawful deprivation of property

4. Damages for extreme emotional distress

5. Compensatory damages for breach of contract, in particular the Community Development
   Agreement (CDA) and other Resettlement Agreements

6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines and
   Minerals Act 2009 Act No. 12 of 2009.

7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
   resettlement and forced acquisition of land

8. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License.

9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Damages for Nuisance suffered by the Plaintiffs.

13. An Order requiring the 11th Defendant to provide an accounting of its compliance with Section
    15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community Development
    Agreement (CDA 2017)

14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment.

15. Any further or other Order(s) as this Honourable Court may deem fit and just.

16. Costs

                      PARTICULARS OF CLAIM MEMUNATU JALLOH

1. That the Plaintiff is and was at all material times until resettlement a resident and fee simple
   owner of 3 Town Lots of land situated at Gandor Park, Saque Town, Tankoro Chiefdom, Koidu
   Town, Kono District, in the Eastern Province of the Republic of Sierra Leone.

3. That the Plaintiff is and was at all material times the fee simple owner of 2 houses located on the
   said property.

4. That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
   Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District, in the
   Eastern Province of the Republic of Sierra Leone.

5. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th & 11th Defendants respectively.

6. In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
   predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
   was revised, amended and updated in 2010.



31
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 81 of 109
7. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

8. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th & 12th Defendants.

9. The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

10. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
    financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
    involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
    District.

11. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and her property.

12. That the 11th Defendant frequently detonates powerful explosives. These explosions have caused
    dust and particles to fall on Plaintiff’s home. They have shaken and cracked her walls. And they
    leave her in a prolonged state of anxiety, as the company can detonate explosives at any time, day
    or night.

13. That the 11th Defendant frequent blasting results to the loss of plaintiff’s properties in phones,
    sheeps and money also making it impossible for her to continue her plantation/farming activities.

14. That the area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area and can no longer carry on her farming activities

15. That the Plaintiff was previously able to rent out 4 rooms to tenants, but she can no longer do so
    because nobody wants to live close to the mine site, in a zone that is so frequently shaken by
    explosions.

16. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th & 12th Defendants knew that they would be required to create a program to
    resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment of
    this obligation, it produced 2 Resettlement Action Plan Documents (RAP) – an Original RAP in
    2003 and an Upgraded RAP in 2012.

17. On May 13, 2017, the 11th & 12th defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for the
    benefit of the people of the two Chiefdoms. According to this Agreement – and, on information
    and belief, all the previous CDAs, the 11th & 12th Defendants are required to follow Sierra Leone
    law and International Standards with respect to all its mining activities.

18. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

19. That Representatives of the 11th Defendant visited Plaintiff in 2010 to assess her property, telling
    her that they would pay her for the crops and economic trees she would lose when relocated and
    that she would be relocated within five years. They also told her that if she was not relocated
    within five years, her property would be reassessed, and the company would begin paying rent for
    the use and impacts on her land.




32
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 82 of 109
20. After the property assessment, the Plaintiff was given a voucher pursuant to which she was
    eventually paid a total of Le 4,250,000 an amount that is considerably lower than the value of her
    crops and economic trees.

21. That the Defendants never contacted Plaintiff or attempted to relocate her after this time. She
    continues to live in her homes – which have been damaged by the defendants’ explosions – on her
    land, where she remains terrorized by the explosions and is no longer able to make an adequate
    income.

22. That the Plaintiff thereafter had to resettle herself and family at her own expense with
    considerable hardship on her part.

23. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from economic trees
        c.      Loss of income as an herbalist
        d.      Expenditures to repair his home
        e.      Nuisance/interference with enjoyment of property
        f.      Breach of contract

              PARTICULARS OF SPECIAL DAMAGES MEMUNATU JALLOH

1. Plaintiff’s loss of rental income at Le 8,640,000 (Le 20,000 x 12 months x 4 rooms x 9 years)

2. Plaintiff’s loss of income from the death of 8 sheep due to blasting and flying of rocks at Le:
   57,600,000 (Le; 800,000 per sheep x 8 sheep x 9 years)

             PARTICULARS OF EMOTIONAL DISTRESS MEMUNATU JALLOH

1. Plaintiff lives in a constant state of nervous tension and psychological torture from the knowledge
   that the defendants could come at any moment and force her to leave her land. She is unable to
   move forward because no suitable resettlement home has been prepared for her, but she also
   cannot maintain, repair, or improve her current home and land because she knows that her
   residency there is only temporary and thus her voluntary resettlement, this state of uncertainty and
   sole resettlement disintegrate her family and affects her peace of mind.

2. Plaintiff is subjected to constant apprehension or fear resulting from earth tremors caused by the
   Defendants’ underground Kimberlite blasting operations, which come without warning and can
   happen at any time of day and night before her resettlement.



                            WHEREFORE THE PLAINTIFF CLAIMS:

      1. General Damages

      2. Special Damages

      3. Damages for unlawful deprivation of property

      4. Damages for extreme emotional distress

      5. Compensatory damages for breach of contract, in particular the Community Development
         Agreement (CDA) and other Resettlement Agreements

      6. A Declaration that the Defendants have failed to comply with Section 38(1) of the Mines
         and Minerals Act 2009 Act No. 12 of 2009.

      7. Enforcement of Section 38(1) of the Mines and Minerals Act, in particular with respect to
         resettlement and forced acquisition of land

33
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 83 of 109
      8. A Declaration that the Defendants have failed to comply with Terms and Conditions of
         their Environmental Impact Assessment License.

      9. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

      10. Specific Performance of Clause 15.13 of the Mining Lease Agreement of 2010

      11. Abatement of the nuisance, in particular the emission of dust, toxic fumes, and loud noises
          that impinge on Plaintiffs’ enjoyment of their property.

      12. Damages for Nuisance suffered by the Plaintiffs.

      13. An Order requiring the 11th Defendant to provide an accounting of its compliance with
          Section 15.13 of the Mining Lease Agreement 2010 and article 3 (i) of the Community
          Development Agreement (CDA 2017)

      14. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of
          the Laws of Sierra Leone 1960 till date of Judgment.

      15. Any further or other Order(s) as this Honourable Court may deem fit and just.

      16. Costs



                                                          …………………………….

                                                                 COUNSEL

                       STATEMENTS OF CLAIM ABDULAI KAMARA

1. Deprivation of Property

2. Special Damages

3. Failure to comply with the MMA 2009

4. Enforcement of the MMA 2009

5. Specific Performance of the Mining Lease Agreement

6. Abatement of the nuisance

7. Accounting of compliance with Article 15.13 of the Mining Lease Agreement

8. Specific Performance of the 2012 extended RAP Agreement,

9. A Declaration that the Defendants have failed to comply with Terms and Conditions of their
   Environmental Impact Assessment License and renewal Licenses.

10. Specific Performance of Article 3 of the Community Development Agreement (CDA 2017)

11. Damages for Nuisance, in particular the emission of dust, toxic fumes, and loud noises that
    impinge on Plaintiffs’ enjoyment of their property.

12. Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19 of the
    Laws of Sierra Leone 1960 till date of Judgment

13. Any further or other Order(s) as this Honourable Court may deem fit and just.

14. Costs

                       PARTICULARS OF CLAIM ABDULAI KAMARA
34
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 84 of 109
1. That the Plaintiff is and was at all material times a resident and fee simple owner of 2 Town Lots
   of land situated at No. 10 Jabba Street, Saquee Town, Tankoro Chiefdom, Koidu Town, Kono
   District, in the Eastern Province of the Republic of Sierra Leone.

2. That the Plaintiff is and was at all material times the fee simple owner of 2 homes located on the
   said property.

3. That the 1st, 3rd, 5th, 7th, 9th & 11th Defendants are a group of Mining Companies engaged in
   Mining Activities in the Tankoro and Gbense Chiefdoms respectively in Kono District in the
   Eastern Province of the Republic of Sierra Leone.

4. That the 2nd, 4th, 6th, 8th, 10th & 12th Defendants are Managing Directors of the 1st, 3rd, 5th,
   7th, 9th & 11th Defendants respectively.

5. In 2003, the 11th Defendant, on behalf of the 1st, 3rd, 5th, 7th, and 9th Defendants or their
   predecessors, entered into a Mining Lease Agreement with the Government of Sierra Leone that
   was revised, amended and updated in 2010.

6. The said Mining Lease Agreement granted the Defendants Mineral Rights over the concession
   areas of Tankoro and Gbense Chiefdoms respectively, within which the Plaintiff resides and owns
   properties.

7. The 1st Defendant has at all material times (and jointly with the 5th Defendant, since 2011) been
   the owner of all mining assets including the Koidu Kimberlite Project in Koidu operated by the
   11th & 12th Defendants.

8. The 1st, 3rd, 5th, 7th, 9th, and 11th defendants are all under common control and are operated as
   a joint enterprise, by their parent company, BSG Resources Ltd., and the operations complained
   of in this Statement are personally directed by the 2nd, 4th, 6th, 8th, 10th, and 12th Defendants,
   respectively.

9. The 1st and 5th Defendants – Octea Ltd. and Octea Mining Ltd., respectively – control the
   financial decisions of the 11th Defendant – their subsidiary, Koidu Ltd. – and are directly
   involved in the resettlement of affected communities in Tankoro and Gbense Chiefdoms of Kono
   District.

10. The Koidu Kimberlite Project produces many severe impacts on the Plaintiff and his property.

11. That the 11th Defendant frequently detonates powerful explosives. These explosions have caused
    dust and particles to fall on Plaintiff’s home. They have shaken and cracked her walls, once
    causing one of her houses to collapse. And they leave her in a prolonged state of anxiety, as the
    company can detonate explosives at any time, day or night.

12. That the 11th Defendant also diverted water into a swamp area that Plaintiff previously possessed
    and used for rice and vegetable farming. The water diversion has completely flooded the swamp
    and the water is full of rock particles, making it impossible for her to continue her farming
    activities.

13. That the area where Plaintiff lives is now largely deserted and is no longer a commercially vibrant
    area. She can no longer carry on her trading activities because there is not enough traffic.

14. That the Plaintiff was previously able to rent out 8 rooms to tenants, but she can no longer do so
    because nobody wants to live so close to the mine site, in a zone that is so frequently shaken by
    explosions.

15. Knowing that the people living in the areas surrounding the mine would suffer some or all of
    these impacts, the 11th & 12th Defendants knew that they would be required to create a program
    to resettle the affected population pursuant to Sierra Leone Law. In furtherance of the fulfilment
    of this obligation, it they produced 2 two Resettlement Action Plan Documents (RAP) documents
    – an Original RAP in 2003 and an Upgraded RAP in 2012.
35
      Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 85 of 109
16. On May 13, 2017, the 11th& 12th Defendants entered into the latest of a series of Community
    Development Agreements (CDAs) with representatives of Tankoro and Gbense Chiefdoms for the
    benefit of the people of the two Chiefdoms. According to this Agreement – and, on information
    and belief, all the previous CDAs, the 11th is required to follow Sierra Leone law and
    International Standards with respect to all its mining activities.

17. According to the said RAP and the International Standards that the Defendants are required to
    follow pursuant to the Mining Lease Agreement, the CDA, and Sierra Leone law, the persons in
    zones that were likely to be affected by the mining operations were to be resettled on appropriate
    land with adequate structures and facilities before mining activity started to affect their lives.

18. That Representatives of the 11th Defendant visited Plaintiff in 2010 to assess her property, telling
    him that they would pay her for the crops and economic trees she would lose when relocated and
    that she would be relocated within five years. They also told her that if she was not relocated
    within five years, her property would be reassessed, and the company would begin paying rent for
    the use and impacts on her land.

19. After the property assessment, the Plaintiff was given a voucher pursuant to which she was
    eventually paid a total of Le 3,000,000, an amount that is considerably lower than the value of her
    crops and economic trees.

20. That the Defendants never contacted Plaintiff or attempted to relocate her after this time. She
    continues to live in her homes – which have been damaged by the defendants’ explosions – on her
    land, where she remains terrorized by the explosions and is no longer able to make an adequate
    income.

21. As a result of these impacts, Plaintiff has suffered in the following ways:

        a.      Extreme emotional distress and psychological harm
        b.      Loss of income from economic trees
        c.      Loss of rental income from letting out of rooms in their homes to tenants
        d.      Nuisance/interference with enjoyment of property
        e.      Breach of contract

                PARTICULARS OF SPECIAL DAMAGES ABDULAI KAMARA

1. Plaintiff’s loss of the House that collapsed due to the defendants’ blasting of Kimberlite, valued at
   the time at Le: 50,000,000.

2. The Plaintiff’s loss of rental income at Le: 4,320,000 per year since 2010 to the date of this action
   (for 9 years)

3. Plaintiff’s loss of income from economic trees x 20 years at Le: 57,000,000 (Le: 750,000 per year
   for 3 mango trees x 20 years, plus Le: 750,000 per year for 2 orange trees x 20 years, plus Le;
   750,000 per year x 20 years for 2 guava trees), minus Le; 300,000 received)

4. The Plaintiff’s loss of crops at Le; 2, 250,000 for nine years (150,000 per year for corns, plus Le
   100,000 for grandaunts groundnuts, per year for 9 years)

5. Plaintiff’s loss of income from economic trees at Le 21,000,000 (Le 400,000 per year per Mango
   Tree x 3 trees x 20 years,) minus Le 3,000,000 received in compensation

                     PARTICULARS OF NUISANCE ABDULAI KAMARA

1. Defendants’ blasting operations and trucks caused dust and noxious fumes to enter upon
   Plaintiff’s lands. These nuisances caused respiratory and skin illnesses and interfered with her
   enjoyment of their properties

2. Defendants’ blasting operations create noise pollution that entered onto Plaintiff’s lands prevented
   them from enjoying her land peaceably.

36
          Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 86 of 109
                            WHEREFORE THE PLAINTIFF CLAIMS:

The Plaintiffs Claim against the Defendants jointly and/or severally and in the following individual
statement of claim are:

     1.       Deprivation of property
     2.       Special Damages
     3.       Failure to comply with the MMA 2009
     4.       Enforcement of the MMA 2009
     5.       Specific Performance of the Mining Lease Agreement
     6.       Abatement of the nuisance
     7.       Accounting of compliance with Article. 15.13 of the Mining Lease Agreement
     8.       Specific Performance of the 2012 extended RAP Agreement,
     9.       A Declaration that the Defendants have failed to comply with Terms and Conditions of
              their Environmental Impact Assessment License and renewal Licenses.
     10.      Specific Performance of Article 3 of the Community Development Agreement (CDA
              2017)
     11.      Damages for Nuisance, in particular the emission of dust, toxic fumes, and loud noises
              that impinge on Plaintiffs’ enjoyment of their property.
     12.      Interest pursuant to Section 4 (1) of the Law Reform (Miscellaneous Provisions) Cap 19
              of the Laws of Sierra Leone 1960 till date of Judgment
     13.      Any further or other Order(s) as this Honourable Court may deem fit and just.
     14.      Costs

                                                          …………………………….

                                                                COUNSEL




37
     Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 87 of 109



Writ of Summons is issued by C&J Partners whose address for service is No. 1 Flower Corner,
Makeni- for and on behalf of the Plaintiffs herein.

NO          NAME                                          ADRESS

1      SIA JANNET BAYO                            TRIPOLI TANKORO-KOIDU CITY

2      TAMBA PRINCE BRIMA                  19 GBENSEGBOMBU STREET TANKORO

3      KUMBA KING                    16 JABBA STREET SAQUE TOWN, KOIDU CITY

4      FATU SAM                      1 RENNER STREET SAQUE TOWN KOIDU CITY

5      ISATA FILLIE                               1 KEISTER STREET, KOIDU CITY

6      TAMBA SUPER MABAY                          14 JABBA STREET KOIDU CITY

7      ADIKALIE BANGURA                    9 JABBA STREET SAQUE TOWN, KOIDU CITY

8      MEMUNATU JALLOH                    GANDOR PARK/ KAIMBADU RESETTLEMNT

9      ABDULAI KAMARA                   10 JABBA STREET SAQUETOWN KKOIDU CITY

                                                                  ..........................

                                                               COUNSEL




38
       Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 88 of 109




IN THE CONSOLIDATED MATTERS OF SIA JANET BAYO, CC: 18/ B 2019, B; NO: 5 TAMBA
PRINCE BOIMA CC: 17 E 2019 B NO. 4; KUMBA KING CC 16 E K NO. 3; FATU SAM CC: 22 E
2019 S NO.9; ISATA FILLIE CC: 23 E F 2019 NO.10; TAMBA SUPER MABAY CC24 E M 2019
NO.4; ADIKALIE BANGURA CC 15 E B 2019 NO. 2; MEMUNATU JALLOH CC: 21 E J 2019
NO. 7; AND ABDULAI KAMARA CC20/19E K, 2019 NO.7; - PURSUANT TO THE ORDER OF
THE HON. MR. JUSTICE UNISA KAMARA (J) DATED: THE 16TH DAY OF JUNE 2021.

CC:                       B                                      2021                                  NO :

                IN THE HIGH COURT OF SIERRA LEONE
                     MAKENI DISTRICT REGISTRY
               (COMMERCIAL AND ADMIRALITY DIVISION)
Sierra Leone
(TO WIT)
BETWEEN:
SIA JANET BAYOH & 8 OTHERS                                                PLAINTIFF
TRIPOLI-TANKORO
KOIDU

AND

OCTEA LIMITED                                                             1st DEFENDANT
THE MANAGING DIRECTOR OCTEA LIMITED                                       2nd DEFENDANT
OCTEA DIAMOND LTD                                                         3rd DEFENDANT
THE MANAGING DIRECTOR OCTEA DIAMOND
LIMITED                                                                   4th DEFENDANT
OCTEA MINING LIMITED                                                      5thDEFENDANT
THE MANAGING DIRECTOR OCTEA
MINING LIMITED                                                            6th DEFENDANT
OCTEA SERVICES LIMITED                                                    7th DEFENDANT
THE MANAGING DIRECTOR OCTEA
SERVICES LIMITED                                                          8th DEFENDANT
OCTEA FOUNDATION LIMITED                                                  9th DEFENDANT
THE MANAGING DIRECTOR OCTEA
FOUNDATION LIMITED                                                        10th DEFENDANT
KOIDU LIMITED                                                             11thDEFENDANT
THE MANAGING DIRECTOR
KOIDU LIMITED                                                             12th DEFENDANT
ALL OF 84 WILKINGSON ROAD FREETOWN, SIERRA LEONE

               -----------------------------------------------------------------------

                         WRIT OF SUMMONS
               ---------------------------------------------------------------------

                                               This Writ of Summons was served by                           on
                                                                                                 The Defendants
                                                               On the                  day of             2021
                                                               Dated this:              day of            2021
                                                               Address:
                                                                Signed:
                                            -------------------------
                                             C & J PARTNERS
                                           1 FLOWER CORNER
                                                   MAKENI
39
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 89 of 109




                      EXHIBIT 2
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 90 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 91 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 92 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 93 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 94 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 95 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 96 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 97 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 98 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 99 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 100 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 101 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 102 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 103 of 109




                      EXHIBIT 3
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 104 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 105 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 106 of 109




                      EXHIBIT 4
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 107 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 108 of 109
Case 1:21-mc-00681-RA Document 1-6 Filed 08/19/21 Page 109 of 109
